Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 1 of 13 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

__________________________________________
SARAH GARCIA                              )
                                           )
              Plaintiff,                   )
                                           )                COMPLAINT
v.                                         )
                                           )                DEMAND FOR JURY TRIAL
ANTHONY REGINALD DIDONATO                 )
T/A RAPID RECOVERY CREDIT & COLLECTIONS )
Serve: 10304 Collingham Drive              )
       Fairfax, Virginia 22032-2605       )
                                           )
              Defendant.                   )
__________________________________________)

      Plaintiff, SARAH GARCIA, brings this Complaint by and through the undersigned

counsel, against Defendant ANTHONY REGINALD DIDONATO, T/A RAPID RECOVERY

CREDIT & COLLECTIONS and allege as follows.

                                      INTRODUCTION

1.    Plaintiff brings this action seeking redress for Defendant’s attempt to collect a debt that

      Plaintiff did not owe, and for Defendant’s abusive and deceptive actions in attempting to

      collect this debt.

2.    Defendant’s actions violated § 1692 et seq. of Title 15 of the United States Code,

      commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”).

3.    Plaintiff is seeking damages, and declaratory and injunctive relief.

                               JURISDICTION AND VENUE

4.    The Court has jurisdiction over this action under 28 U.S.C. § 1331 and 15 U.S.C. § 1692

      et seq. If applicable, the Court also has pendent jurisdiction over the state law claims in

                                                1
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 2 of 13 PageID# 2




      this action pursuant to 28 U.S.C. § 1367(a).

5.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as the actions

      complained of occurred in this district.

                                             PARTIES

6.    Plaintiff is a natural person and resident of Alexandria, Virginia and is a “Consumer” as

      defined by 15 U.S.C. §1692(a)(3).

7.    Defendant is an individual operating an unincorporated collection agency.

8.    Defendant lists his office address as a Post Office Box located in Fairfax, Virginia and

      resides in Fairfax County, Virginia.

9.    Defendant uses the mail, telephone, and facsimile and regularly engages in business a

      principal purpose of which is to attempt to collect debts alleged to be due another.

10.   Defendant collects and attempt to collect debts incurred or alleged to have been incurred

      for personal, family or household purposes on behalf of creditors using the United States

      Postal Services, telephone and internet.

11.   Defendant is a “debt collector,” as defined under 15 U.S.C. § 1692a(6).

                                             FACTS

12.   In December 2018, Plaintiff was in an automobile accident and went to Acute &

      Wellness Chiropractic Clinic (“the chiropractor”) for chiropractic treatment.

13.   Plaintiff’s health insurance covered chiropractic treatment.

14.   Plaintiff provided her health insurance information to the chiropractor, as well as the

      insurance information for the other driver.

15.   The driver who was at fault in the accident also had insurance coverage.


                                                 2
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 3 of 13 PageID# 3




16.   The chiropractor told Plaintiff that they would get paid from her health insurance and/or

      the other driver’s insurance policy, and that they would handle processing the claim for

      payment.

17.   Plaintiff stopped treating with the chiropractor in or about April 2019.

18.   Plaintiff heard nothing else from the chiropractor until August 27, 2020.

19.   Despite having agreed to accept payment from the Plaintiff’s insurance, the chiropractor

      claimed that Plaintiff owed additional money for her treatment.

20.   On or before August 27, 2020, the contractor hired Defendant to collect on the alleged

      debt.

21.   On or about August 27, 2020, Defendant sent Plaintiff a dunning letter seeking payment

      of a debt allegedly owed to the chiropractor. A copy of the August 27, 2020 letter is

      attached hereto as Exhibit 1.

22.   In the August 27, 2020 dunning letter, Defendant states in all caps : “FINAL DEMAND

      * COURT FILING”.

23.   Defendant did not file any legal action, or cause any legal action to be filed, against

      Plaintiff as of the filing of this Complaint.

24.   In the August 27, 2020 dunning letter, Defendant further states that the debt “is now

      assumed to be Valid”.

25.   There has been no determination or assumption that the alleged debt is valid.

26.   Even if the Defendant had sent an earlier dunning letter which was not responded to, the

      only assumption that would apply is that Defendant would be entitled to assume the debt

      is valid - a consumer’s failure to respond to Defendant would not create any assumption


                                                3
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 4 of 13 PageID# 4




      for any third party or court that the debt is valid.

27.   However, the August 27, 2020 dunning letter misleadingly implies that the debt is

      assumed to be valid by third parties, and that Plaintiff could not dispute the debt.

28.   In the August 27, 2020 dunning letter, Defendant further states that “UNLESS

      PAYMENT IS MADE, REPOSSESSION PROCEDURES MAY TAKE EFFECT”.

29.   It is unclear if Defendant intends to repossess Plaintiff’s car, her spine or some other item

      if she does not pay - however, there is no right of repossession related to this alleged

      debt.

30.   Upon receiving the August 27, 2020 dunning letter, Plaintiff was intimidated and agreed

      to make payments to Defendant.

31.   The August 27, 2020 letter was Defendant’s first contact with Plaintiff.

32.   Defendant did not include any of the notices required by 15 USC 1692g in the August 27,

      2020 letter.

33.   In response to the August 27, 2020 letter, Plaintiff contacted Defendant and agreed to

      make payments on the alleged debt.

34.   The Plaintiff provided her debit card information for Defendant to take an immediate

      payment, and to set up recurring monthly payments.

35.   The next payment on the recurring monthly payments was more than 5 days after it was

      set up.

36.   Defendant did not provide any written notice of his intent to deposit the recurring

      payment, as required by 15 USC §1692f(2).

37.   On November 1, 2020, Defendant sent Plaintiff an email demanding payment of the


                                                 4
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 5 of 13 PageID# 5




      alleged debt. A copy of the email is attached hereto as Exhibit 2.

38.   The November 1, 2020 email fails to disclose that the letter is from a debt collector, or

      otherwise provide the disclosure required by 15 USC §1692e(11) that the communication

      is from a debt collector.

39.   The November 1, 2020 email threatened to add a late fee to the debt.

40.   There was no authority for any late fees to be added to the alleged debt.

41.   In response to the November 1, 2020 email, Plaintiff contacted Defendant and provided

      her credit card information, and agreed that the credit card could be used for the recurring

      payments.

42.   Defendant did not provide any written notice of his intent to deposit the recurring

      payment, as required by 15 USC §1692f(2).

43.   On January 2, 2021, Defendant sent Plaintiff an email demanding payment of the alleged

      debt. A copy of the email is attached hereto as Exhibit 3.

44.   The January 2, 2021 email fails to disclose that the letter is from a debt collector, or

      otherwise provide the disclosure required by 15 USC §1692e(11) that the communication

      is from a debt collector.

45.   The January 2, 2021 email threatened to add a late fee to the debt.

46.   There was no authority for any late fees to be added to the alleged debt.

47.   On January 4, 2021, Defendant sent Plaintiff an email demanding payment of the alleged

      debt. A copy of the email is attached as Exhibit 4.

48.   In the January 4, 2021 email, Defendant states that a late fee has already been added to

      the account.


                                                5
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 6 of 13 PageID# 6




49.   There is no authority for any late fees to be added to the alleged debt.

50.   In the January 4, 2021 email, Defendant states that he is “preparing your case to be sent

      to the Attorneys within 24 hours for filing immediately in court at there [sic] discretion.

      Additionally, there may be Court Costs, Attorney Fees, Interest and Damages added to

      your account.”

51.   There is no authority for Attorney fees or damages to be added to the account.

52.   Defendant did not file any legal action, or cause any legal action to be filed, against

      Plaintiff as of the filing of this Complaint.

53.   The January 4, 2021 email fails to disclose that the letter is from a debt collector, or

      otherwise provide the disclosure required by 15 USC §1692e(11) that the communication

      is from a debt collector.

54.   On February 1, 2021, Defendant sent Plaintiff an email demanding payment of the

      alleged debt. A copy of the email is attached hereto as Exhibit 5.

55.   The February 1, 2021 email fails to disclose that the letter is from a debt collector, or

      otherwise provide the disclosure required by 15 USC §1692e(11) that the communication

      is from a debt collector.

56.   The February 1, 2021 email threatened to add a late fee to the debt.

57.   There was no authority for any late fees to be added to the alleged debt.

58.   On or about March 2, 2021, Defendant sent Plaintiff an email demanding payment of the

      alleged debt. A copy of the email is attached hereto as Exhibit 6.

59.   The March 2, 2021 email fails to disclose that the letter is from a debt collector, or

      otherwise provide the disclosure required by 15 USC §1692e(11) that the communication


                                                6
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 7 of 13 PageID# 7




      is from a debt collector.

60.   The March 2, 2021 email threatened to add a late fee to the debt.

61.   There was no authority for any late fees to be added to the alleged debt.

62.   On March 3, 2021, Defendant sent an email to Plaintiff threatening to apply “another”

      late fee to the account. A copy of the email is attached hereto as Exhibit 7.

63.   The March 3, 2021 email fails to disclose that the letter is from a debt collector, or

      otherwise provide the disclosure required by 15 USC §1692e(11) that the communication

      is from a debt collector. There was no authority for any late fees to be added to the

      alleged debt.

64.   On March 5, 2021, Defendant sent an email to Plaintiff threatening to apply a late fee to

      the account. A copy of the email is attached hereto as Exhibit 8.

65.   The March 5, 2021 email fails to disclose that the letter is from a debt collector, or

      otherwise provide the disclosure required by 15 USC §1692e(11) that the communication

      is from a debt collector.

66.   There was no authority for any late fees to be added to the alleged debt.

67.   On March 6, 2021, Defendant sent an email to Plaintiff advising it had applied “another”

      late fee to the account. A copy of the email is attached hereto as Exhibit 9.

68.   The March 6, 2021 email also threatened to add ANOTHER fee two days later if the

      Plaintiff did not contact him ASAP.

69.   The March 6, 2021 email fails to disclose that the letter is from a debt collector, or

      otherwise provide the disclosure required by 15 USC §1692e(11) that the communication

      is from a debt collector.


                                                7
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 8 of 13 PageID# 8




70.   There was no authority for any late fees or any other fees to be added to the alleged debt.

71.   On or about March 8, 2021, Defendant sent an email to Plaintiff claiming that the “case

      goes LEGAL today. Once judgment is taken, they will begin Garnishments.” A copy of

      the email is attached hereto as Exhibit 10.

72.   The March 6, 2021 email fails to disclose that the letter is from a debt collector, or

      otherwise provide the disclosure required by 15 USC §1692e(11) that the communication

      is from a debt collector.

73.   Defendant did not file any legal action, or cause any legal action to be filed, against

      Plaintiff as of the filing of this Complaint.

74.   On March 8, 2021, Defendant sent Plaintiff a an email threatening to sent the matter to an

      attorney within 24 hours for immediate filing in court. A copy of the March 8, 2021

      email is attached hereto as Exhibit 11.

75.   Defendant did not file any legal action, or cause any legal action to be filed, against

      Plaintiff as of the filing of this Complaint.

76.   The March 8, 2021 email also threatened to add Attorney fees and Damages to the

      account.

77.   There was no authority to add Attorney fees or Damages to the account.

78.   On March 11, 2021, Plaintiff requested a copy of the contract between herself and the

      chiropractor.

79.   On March 11, 2021, Defendant replied via email as follows:

      NO. YOU MAY ASK THE JUDGE FOR A BILL OF PARTICULARS WHILE YOU

ARE FACING THE JUDGE.


                                                8
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 9 of 13 PageID# 9




       AS I TOLD YOU, YOUR CASE WENT TO THE ATTORNEYS FOR IMMEDIATE

FILING IN COURT IN ALEXANDRIA COURTS, BECAUSE OF YOUR REFUSAL TO

CONTINUE PAYING AFTER MANY REPEATED ATTEMPTS. THE COURTS WILL NOT

LOOK FAVORABLY ON YOUR REFUSALS, NEITHER WILL THE ATTORNEYS AFTER

THEY HAVE ADDED COURT COSTS, ATTORNEYS FEES, INTEREST + DAMAGES. I

TRIED TO TELL YOU ALL THIS MANY TIMES.

A copy of the March 11, 2021 email is attached hereto as Exhibit 12.

80.    Once again, the March 11, 2021 email fails to disclose that the letter is from a debt

       collector, or otherwise provide the disclosure required by 15 USC §1692e(11) that the

       communication is from a debt collector.

81.    In addition, the March 11, 2021 email attempts to add attorney fees and damages without

       any authority.

82.    Defendant did not file any legal action, or cause any legal action to be filed, against

       Plaintiff as of the filing of this Complaint.

83.    On March 11, 2021, Plaintiff again requested a copy of the signed contract.

84.    On March 12, 2021, Defendant replied via email: “ONCE YOUR [sic] SERVED WITH

       THE COURT DOCUMENTS, YOU WILL HAVE YOUR COURT DATE. PENALTYS

       = FEES WILL CONTINUE EVERY DAY. ASK THE JUDGE.!” A copy of the March

       12, 2021 email is attached hereto as Exhibit 13.

85.    On or about March 8, 2021, Defendant left a voicemail for Plaintiff, and left the

       following message:

       “Yeah Sarah I don’t know what your game is playing right now but this is Tony the


                                                 9
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 10 of 13 PageID# 10




      owner of Rapid Recovery. This case is being drafted for me today at the end of the day

      by the attorneys for immediate filing. It will go into Alexandria District court.

      Understand once the attorneys get it and they file the case, you are going to have attorney

      fees, court fees, interest and damages. This thing is gonna increase tremendously. This is

      your last day and your last call you’re going to get on this. Once it becomes a court date,

      once its in the court system there’s nothing I can do to help you. All parties have to

      appear in court and you’re going to be paying through all those other fees as well. Again

      this is Tony at Rapid Recovery remember case number **** last four of your social

      security number. My name is Tony 703-273-4224 Sara Se Garcia again this is urgent

      703-273-4224.”

86.   The March 8, 2021 voicemail fails to disclose that the message is from a debt collector,

      or otherwise provide the disclosure required by 15 USC §1692e(11) that the

      communication is from a debt collector.

87.   The March 8, 2021 voicemail threatens to add attorney fees and damages without any

      authority.

88.   The March 8, 2021 voicemail threatens to file suit immediately.

89.   None of the communications from Defendant contain the initial communication notices

      required by 15 USC §1692g.

90.   The alleged obligation arose out of a transaction in which services which are the subject

      of the transaction were primarily for personal, family or household purposes.

91.   The alleged obligation at issue is a “debt” as defined by 15 U.S.C.§ 1692a(5).

92.   The chiropractor is a “creditor” as defined by 15 U.S.C.§ 1692a(4).


                                                10
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 11 of 13 PageID# 11




93.   The chiropractor directly or through an intermediary contracted Defendant to collect the

      alleged debt.

94.   As a result of the Defendants' violations of the FDCPA, the Plaintiff suffered an

      informational injury as a result of being deprived of correct information about the alleged

      debt. This injury also created a material risk of financial harm that Congress intended to

      prevent by enacting the FDCPA – to wit, that Plaintiff, influenced by misleading

      information, might make payment decisions that she might not have made had she been

      given only truthful information.

95.   As a result of Defendants' violations of the FDCPA, the Plaintiff has suffered stress,

      anxiety and aggravation, as well as financial loss.

                                          COUNT I

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                    15 U.S.C. §1692 et seq.

96.   Plaintiff repeats, reiterates, and incorporates the allegations contained in paragraphs

      above herein with the same force and effect as if the same were set forth at length herein.

97.   Defendant's debt collection efforts attempted and/or directed towards the Plaintiff

      violated various provisions of the FDCPA, including but not limited to 15 U.S.C. §§

      1692e, 1692f and 1692g.

98.   Defendant violated said sections by:

      a.     Falsely representing that the character and amount of the alleged debt, in violation

             of §1692e(2) and 1692e(10);

      b.     Falsely representing that Plaintiff's assets will be repossessed if the debt is not


                                               11
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 12 of 13 PageID# 12




               paid, in violation of §1692e(4), 1692e(10) and 1692f(6);

       c.      Falsely representing that the Defendant intended to take immediate legal action if

               the debt was not paid, in violation of §1692e(5) and 1692e(10);

       d.      Failure to disclose that the communication was from a debt collector, in violation

               of §1692e(11) and 1692e(10);

       e.      Attempting to collect an amount not expressly authorized by the agreement

               creating the debt or permitted by law in violation of 15 U.S.C. §1692f(1) and

               1692e(10);

       f.      Failure to provide written notice prior to depositing a post dated payment, in

               violation of 15 U.S.C. §1692f(2);

       g.      Failure to provide the Validation of Debts notices required by 15 U.S.C. §1692g;

       h.      Demanding immediate payment within the 30 day period following the first

               contact from Defendant, in violation of 15 U.S.C. §1692g(b).

99.    By reason the above, Defendant is liable to Plaintiff for judgment that Defendants'

       conduct violated Sections 1692e et seq. of the FDCPA, actual damages, statutory

       damages, costs and attorneys' fees.

                                DEMAND FOR TRIAL BY JURY

100.   Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

       trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       A.      Awarding Plaintiff statutory damages;


                                                 12
Case 1:21-cv-00539-AJT-TCB Document 1 Filed 04/30/21 Page 13 of 13 PageID# 13




       B.     Awarding Plaintiff actual damages;

       C.     Awarding Plaintiff costs of this Action, including reasonable attorneys' fees and

              expenses

       D.     Awarding pre-judgment interest and post-judgment interest; and

       E.     Awarding Plaintiff such other and further relief as this Court may deem just and

              proper.



Dated: April 30, 2021                       Respectfully Submitted,
                                            SARAH GARCIA

                                            By: /s/ Thomas R. Breeden
                                            Thomas R. Breeden, Esquire/VSB#33410
                                            Thomas R. Breeden, P.C.
                                            10326 Lomond Drive
                                            Manassas, Virginia 20109
                                            Telephone No.: (703) 361-9277
                                            Facsimile No.: (703) 337-0441
                                            Email: trb@tbreedenlaw.com
                                            Counsel for Plaintiff

                                            By: /s/ Brian L. Bromberg
                                            Brian L. Bromberg, Esquire
                                            Bromberg Law Office, P.C.
                                            352 Rutland Road, #1
                                            Brooklyn, New York 11225
                                            Telephone No.: (212) 248-7906
                                            Facsimile No.: (212) 248-7908
                                            Email: brian@bromberglawoffice.com
                                            (Pro Hac Vice to be filed)




                                               13
